IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-94,288-01


                         EX PARTE JASON ALLEN VIA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 82367-CR-A IN THE 412TH DISTRICT COURT
                           FROM BRAZORIA COUNTY


       Per curiam.

                                           ORDER

       Applicant was convicted of possession of a controlled substance and sentenced to fifty years’

imprisonment. The First Court of Appeals affirmed his conviction. Via v. State, No. 01-18-00182-

CR (Tex. App.—Houston [1st Dist.] Apr. 4, 2019) (not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel was ineffective because he failed

to adequately investigate the case and to present critical evidence, including evidence that

co-defendant Krista Glockzin had admitted to police that the methamphetamine found in the vehicle

belonged to her. Applicant also contends that the State engaged in prosecutorial misconduct by
                                                                                                       2

failing to disclose favorable evidence, as well as presenting false and misleading evidence to the jury.

Trial counsel filed an affidavit in response. The trial court made findings of fact and recommends

that the Court deny relief. However, the trial court’s findings do not analyze Applicant’s ineffective

assistance of counsel allegations in any sort of meaningful detail, nor do they specifically address

Applicant’s prosecutorial misconduct allegations. Counsel’s affidavit is likewise undetailed, as all

but two of his responses include only the word “deny” or “admit.” Consequently, the Court finds

that the trial court’s findings and current writ record are insufficient to resolve Applicant’s claims.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Brady v. Maryland, 373 U.S. 83 (1963); Ex parte Weinstein, 421 S.W.3d (Tex.

Crim. App. 2014). In these circumstances, additional facts are needed. The trial court is the

appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court

shall order trial counsel to file a supplemental response to Applicant’s claims. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to

hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants

to be represented by counsel, the trial court shall appoint counsel to represent him at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

        The trial court shall make detailed, supplemental findings of fact and conclusions of law as

to whether trial counsel’s performance was deficient and Applicant was prejudiced. The trial court

shall make specific findings as what investigation counsel conducted and why counsel did not

present evidence, if any such evidence existed, that Krista Glockzin confessed to police that the

methamphetime in the vehicle belonged to her. The trial court shall also make supplemental findings
                                                                                                     3

and conclusions of law as to Applicant’s Brady allegation that the State failed to disclose that it had

a deal with Krista Glockzin not to testify in Applicant’s trial in exchange for no prison time. The

trial court shall make specific findings as to whether the State had such a deal with Krista Glockzin,

and if so, whether the State disclosed that deal to the defense. Finally, the trial court shall make

supplemental findings and conclusions of law as to whether the State presented false or misleading

evidence. The trial court shall make specific findings as to whether the State (1) withheld from the

jury Glockzin’s identify as the person whom Officer Jacoby had arrested two months earlier for

possession of methamphetamine and as the owner of the vehicle Applicant was driving; and (2)

presented an edited version of the traffic stop video that removed Glockzin’s admission to police that

the methamphetamine was hers. The trial court may make any other findings and conclusions that

it deems appropriate in response to Applicant’s claims.

       The trial court shall make supplemental findings of fact and conclusions of law within ninety

days from the date of this order. The district clerk shall then immediately forward to this Court the

trial court’s findings and conclusions and the record developed on remand, including, among other

things, affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts

from hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be

requested by the trial court and obtained from this Court.



Filed: December 7, 2022
Do not publish